Opinion issued October 6, 2016




                                   In The

                            Court of Appeals
                                  For The

                        First District of Texas
                           ————————————
                            NO. 01-15-00649-CR
                          ———————————
                DARIOUS FABRIESE LINDSEY, Appellant
                                     V.
                     THE STATE OF TEXAS, Appellee


                  On Appeal from the 351st District Court
                          Harris County, Texas
                      Trial Court Case No. 1435106


                        MEMORANDUM OPINION

      A grand jury indicted Darious Lindsey for possession of a controlled

substance, namely cocaine. See TEX. HEALTH & SAFETY CODE ANN. § 481.115

(West 2009). After denying Lindsey’s motion to suppress, the trial court found
him guilty and sentenced him to confinement for one year. On appeal, Lindsey

challenges the trial court’s denial of his motion to suppress. We affirm.

                                    Background

      In July 2014, Houston Police Department Officers Turrentine and Duron

were surveilling a known crack house, where they had previously found illegal

narcotics sale activity. In the past, the police had made arrests of persons leaving

the house with narcotics. Turrentine saw a vehicle arrive at the house, park in the

driveway, stay for a couple of minutes, and then depart. Duron estimated that the

vehicle stayed in the driveway of the house for ten to fifteen minutes.

      Turrentine and Duron did not observe whether any of the vehicle’s

occupants entered the house. After the vehicle left the driveway, Turrentine and

Duron followed it. The driver then failed to stop at a stop sign and turned without

signaling, at which point the police officers conducted a traffic stop. The driver

did not have a driver’s license or any other form of identification. Turrentine

arrested the driver for driving without a license and placed her in the back of the

police cruiser.

      Turrentine asked Lindsey, who was a passenger in the car, to step out of the

vehicle.   Turrentine testified that, “Immediately he’s extremely nervous, he’s

shaking, he’s looking around. So I know something is wrong with him just by his

demeanor.”    Turrentine asked Lindsey whether he had any illegal drugs or a



                                          2
weapon on his person. Lindsey admitted that he had a bottle of alprazolam in his

front left pocket for which he did not have a prescription. Turrentine removed the

bottle of alprazolam from Lindsey’s front pocket, opened it, and found the drug

and two rocks of crack cocaine inside. Officer Duron tagged, field-tested, and

stored the crack rocks. After Turrentine and Duron testified about the crack rocks,

Lindsey moved to suppress their testimony and the evidence of the crack cocaine

on the basis that the officers had no probable cause to detain Lindsey. The trial

court denied the motion, found Lindsey guilty of possession of a controlled

substance, and sentenced him to confinement for one year.

                                   DISCUSSION

      Lindsey argues that Turrentine’s order to exit the vehicle violated the Fourth

Amendment because it occurred after the traffic stop had been completed and the

driver was handcuffed in the police vehicle. He further contends that the officers

lacked a reasonable suspicion for detaining Lindsey for questioning.

I. Standard of Review and Applicable Law

      We evaluate a trial court’s ruling on a motion to suppress under a bifurcated

standard of review. Ford v. State, 158 S.W.3d 488, 493 (Tex. Crim. App. 2005).

The trial judge is the sole trier of fact and judge of the weight and credibility of the

evidence and testimony. Wiede v. State, 214 S.W.3d 17, 24–25 (Tex. Crim. App.

2007). Accordingly, we defer to the trial court’s determination of historical facts if



                                           3
the record supports them. Ford, 158 S.W.3d at 493. We review de novo the trial

court’s application of the law to those facts. Id. “[T]he prevailing party is entitled

to ‘the strongest legitimate view of the evidence and all reasonable inferences that

may be drawn from that evidence.’” State v. Castleberry, 332 S.W.3d 460, 465

(Tex. Crim. App. 2011) (quoting State v. Garcia-Cantu, 253 S.W.3d 236, 241

(Tex. Crim. App. 2008)). A trial court’s ruling will be sustained if it is “reasonably

supported by the record and correct on any theory of law applicable to the case.”

Laney v. State, 117 S.W.3d 854, 857 (Tex. Crim. App. 2003) (quoting Willover v.

State, 70 S.W.3d 841, 845 (Tex. Crim. App. 2002)).

      “Law enforcement and citizens engage in three distinct types of interactions:

(1) consensual encounters; (2) investigatory detentions; and (3) arrests.” State v.

Woodard, 341 S.W.3d 404, 410–11 (Tex. Crim. App. 2011) (first citing Florida v.

Bostick, 501 U.S. 429, 434, 111 S. Ct. 2382, 2386 (1991); and then citing Gerstein

v. Pugh, 420 U.S. 103, 111–12, 95 S. Ct. 854, 862; and then citing Terry v. Ohio,

392 U.S. 1, 30–31, 88 S. Ct. 1868, 1884–85 (1968)). Consensual police-citizen

encounters do not implicate Fourth Amendment protections. Id. at 411 (citing

Bostick, 501 U.S. at 434, 111 S. Ct. at 2386). In contrast, if there is a detention, the

detaining officer must have reasonable suspicion that the person “is, has been, or

soon will be, engaged in criminal activity.” Id. (citing Florida v. Rodriguez, 469
U.S. 1, 5–6, 105 S. Ct. 308, 310–11 (1984)). A police officer has reasonable



                                           4
suspicion to detain if he has specific, articulable facts that, combined with rational

inferences from those facts, would lead him reasonably to conclude that the person

detained is, has been, or soon will be engaged in criminal activity. Matthews v.

State, 431 S.W.3d 596, 603 (Tex. Crim. App. 2014).

      We examine the reasonableness of a temporary investigative detention in

light of the totality of the circumstances to determine whether an officer had an

objectively justifiable basis for the detention. Id. (first citing Terry, 392 U.S. at

21–22, 88 S. Ct. 1868, 1880; and then citing United States v. Cortez, 449 U.S. 411,

417–18, 101 S. Ct. 690, 695, (1981)); Balentine v. State, 71 S.W.3d 763, 768 (Tex.

Crim. App. 2002) (citing Woods v. State, 956 S.W.2d 33, 38 (Tex. Crim. App.

1997)). Reasonable suspicion may exist even if the conduct of the person detained

is “as consistent with innocent activity as with criminal activity.” York v. State,

342 S.W.3d 528, 536 (Tex. Crim. App. 2011) (quoting Curtis v. State, 238 S.W.3d
376, 378–79 (Tex. Crim. App. 2007)).

      When there is a warrantless arrest, the arresting officer must have “probable

cause to believe the same.” Woodard, 341 S.W.3d at 410–11 (citing Atwater v.

City of Lago Vista, 532 U.S. 318, 354, 121 S. Ct. 1536, 1557 (2001)). Probable

cause to arrest exists when facts and circumstances within the knowledge of the

arresting officer, and of which he has reasonably trustworthy information, would

warrant a reasonably prudent person in believing that a particular person has



                                          5
committed or is committing a crime. State v. Ballard, 987 S.W.2d 889, 892 (Tex.

Crim. App. 1999).

II. Analysis

         Police may not extend a traffic stop once the tasks tied to the traffic

infraction have been completed. Rodriguez v. United States, 135 S. Ct. 1609, 1614

(2015). Since traffic stops can be dangerous, however, it is permissible for police

to require a passenger to exit the vehicle to ensure officer safety during a traffic

stop without additional reasonable suspicion.       Id. at 1616, 135; Maryland v.

Wilson, 519 U.S. 408, 410, 117 S. Ct. 882, 884 (1997).

         Lindsey acknowledges that, according to Maryland v. Wilson, an officer may

order passengers to get out of the car pending completion of the stop. See id. at.

415, 117 S. Ct. at 886. However, the traffic stop usually ends when the police have

no further need to control the scene, and inform the passengers they are free to

leave.    Arizona v. Johnson, 555 U.S. 323, 325, 129 S. Ct. 781, 783 (2009).

Turrentine asked Lindsey to exit the vehicle after he determined that the driver had

no driver’s license or identification, placed the driver under arrest, and detained her

in the back seat of the police cruiser. The officers had yet to secure the vehicle,

determine whether Lindsey was authorized to drive the vehicle, or inventory its

contents. The traffic stop thus was not completed before Turrentine asked Lindsey




                                          6
to exit the vehicle. As a result, the order did not violate the Fourth Amendment.

See id.

      Lindsey relies on St. George v. State to contend that the officer’s questioning

was not based on any reasonable suspicion. 237 S.W.3d 720, 726 (Tex. Crim.

App. 2007). In St. George, the Court of Criminal Appeals held that a request for

identification from a passenger after the completion of a traffic stop for an

inoperative license-plate light was impermissible absent reasonable suspicion of

criminal activity. Id. But the facts in St. George are different from the facts

presented here. In St. George, the driver produced a driver’s license and had valid

inspection and registration stickers. Id. at 722. The officer continued questioning

the passenger for several minutes after the warning had issued and the traffic stop

was completed, and the officer told the passenger that his identification problem

had to be resolved before he could leave. Id. at 726.

      In this case, Lindsey was a passenger in a vehicle that the officers followed

after it had parked for several minutes at a crack house. The driver of the car did

not have a driver’s license or any other identification, and she was placed in the

police cruiser. When Turrentine asked Lindsey to exit the car, Turrentine noticed

that Lindsey appeared extremely nervous and was shaking and looking around.

      The facts in this case are more like those in Green v. State. 256 S.W.3d 456

(Tex. App.—Waco 2008, no pet.). In Green, the court of appeals concluded that



                                         7
stopping in front of a known drug house with someone, walking into the house,

nervousness, and initial noncompliance were sufficient to give rise to probable

cause to search Green’s truck. Id. at 465. Lindsey responds that nothing suggests

that the officers were in danger or connected Lindsey to a possible crime. His

presence in front of a crack house, his apparent nervousness, and the fact that

driver did not have a driver’s license issued to her or any other identification,

however, were sufficient to give rise to reasonable suspicion.

      Once Lindsey stepped out of the vehicle, the trial court, based on the

combination of factors, reasonably could have concluded that the officers had

reasonable suspicion to detain him for further questioning.          Once Lindsey

voluntarily admitted that he was carrying a controlled substance without a

prescription, the officers had probable cause to search Lindsey. See Sandoval v.

State, 860 S.W.2d 255, 259–60 (Tex. App.—Houston [1st Dist.] 1993, pet. ref’d);

                                    Conclusion

      We hold that the trial court did not abuse its discretion in denying the motion

to suppress. We therefore affirm the judgment of the trial court.



                                            Jane Bland
                                            Justice
Panel consists of Justices Bland, Massengale, and Lloyd.

Do not publish. TEX. R. APP. P. 47.2(b).



                                           8